ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered in this cause on October 29, 1974 (303 So.2d 380) affirming in part and reversing in part the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 7, 1976 (326 So.2d 182) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with directions;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on December 9, 1974 is withdrawn, the judgment of this court filed October 29, 1974 insofar as it is inconsistent with the opinion and judgment of the Supreme Court of Florida is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the trial court is reinstated and affirmed as to the negligence of appel-lee Crain and Crouse, Inc. Costs allowed shall be taxed in the trial court (Rule 3.-16b, F.A.R.).